DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings should be black and white line drawings, which clearly show the details of the claimed invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belaud et al. (FR 2 721 559) in view of Healy et al. (US 2018/0086227) and Burke (US 2006/0237242).
	As for claims 1, 14, and 20, Belaud et al. disclose a modular electric truck system, the system comprising: an electric truck having: a chassis comprising a front portion (32) defined by an interior cabin, a rear portion (33) defined by an open truck bed, and a roof; at least one modular body component (34) detachably attachable to the open truck bed of the chassis (Figs. 4a-h); a pair of steerable front wheels (see 3) supporting the front portion of the chassis, the front wheels operatively connected to a steering member in the interior cabin; at least two laterally spaced rear wheels (see 2) supporting the rear portion of the chassis; at least one motor (11) operational with at least one of the wheels, to drive a respective wheel; and a battery (4) operatively connected to the motor.
	Belaud et al. do not explicitly disclose: an interior cabin comprising an illumination portion, at least one seat, at least one communication interface, and a computer having a software program; a motor disposed in a wheel hub; or a photovoltaic solar panel.
	Healy et al. disclose a modular electric truck system comprising: an interior cabin comprising a steering member (suggested in paragraphs [0052] and [0071]), an illumination portion (see “lighting”, 
 a photovoltaic solar panel operatively connected to the battery for recharging the battery (paragraph [0088]; while Healy et al. are silent with respect to the location of the panels, Official notice is taken that it is well-known to dispose panels on a roof for maximum exposure to the sun). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the truck of Belaud et al. to include the cabin of Healy et al. to provide a comfortable and functional space for a driver. It would have been obvious to further modify the truck of Belaud et al. to include the photovoltaic solar panel of Healy et al. to recapture energy for use by the truck.
	As for claims 1 and 12, Burke discloses a modular electric vehicle in which at least one motor is disposed in a wheel hub, encompassed inside the wheel (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the truck of Belaud et al. by replacing the axle-mounted motor with a hub motor in order to conserve space on the vehicle.
	As for claim 2, Healy et al. further disclose a regenerative braking circuit (paragraph [0050]).
	As for claims 3, 8, and 13, Healy et al. further disclose a trailer (170) tethered to the chassis, comprising a container box (Fig. 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trailer of Healy et al. in combination with the truck of Belaud et al. in order to provide additional space for cargo and power generation and storage components.
	As for claims 9 and 10, Belaud et al. further disclose a front air guard and van shell (Fig. 4g) and a truck bed shell with multiple interchangeable roofs (Fig. 4a-4f).
.
Claims 4 – 7 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belaud et al. (FR 2 721 559) in view of Healy et al. (US 2018/0086227) and Burke (US 2006/0237242), and further in view of Huett et al. (WO 2019/056046).
	The combination of Belaud et al., Healy et al., and Burke meet all the limitations of the claimed invention as set forth above with respect to claims 1 – 3, 9, and 10, but do not disclose a remote control system operable to wirelessly control operation of the trailer. 
Huett et al. disclose a remote control system operable to wirelessly control operation of a trailer, whereby the remote control system enables the trailer to track and follow the chassis (page 8, line 29 – page 9, line 6). The remote controller controls wheel motors, steering and regenerative braking (page 8, lines 5 – 24). A remote control system comprises a transceiver in operational connectivity with a software program which enables autonomous control (pager 7, lines 19 – 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the truck disclosed by Belaud et al. in combination with the autonomous trailer of Huett et al. so that the trailer may be used and controlled when not tethered to the vehicle.
	As for claim 17, Belaud et al. further disclose a front air guard and van shell (Fig. 4g) and a truck bed shell with multiple interchangeable roofs (Fig. 4a-4f).
As for claim 18, Healy et al. and Burke disclose additional wheels (see Figs. 1C and 1A, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the truck of Belaud et al. to provide additional wheels as needed to support the chassis.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katy M Ebner/Primary Examiner, Art Unit 3618